EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-015800, filed on 31st Jan. 2019.

Response to Arguments

2.	Applicant’s arguments, see P. 7-13, filed 09/02/2022, with respect to Rejections under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. The Rejections under 35 U.S.C. § 102(a)(1) have been withdrawn.

Allowable Subject Matter

3.	Claims 1-11 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:

Dascola et al. (US PGPub./Pat. 11327648) teach a user interface that includes a plurality of application icons, a first input is detected on a first application icon associated with a first application. If the first input meets application-launching criteria which require that the first input has ended without having met a first input threshold, the first application is launched in response to the first input. If the first input meets menu-presentation criteria which require that the first input meets the first input threshold before an end of the input is detected, a contextual content object and a respective affordance that is associated with the contextual content object are concurrently displayed in response to the first input. The contextual content object includes contextually selected content automatically selected from the first application. The respective affordance, when activated, is configured to add the contextual content object to a user interface that includes information for multiple applications.

Blanke et al. (US PGPub./Pat. 20210400248) teach a computer-implemented method for inducing an Out of Body Experience (OBE) in a user through an augmented/virtual reality (ARNR) system, the OBE including an exit state and a disembodiment state, the method comprising the steps of (a) changing the user viewpoint from body -centered viewpoint to distanced viewpoints, thereby inducing an OBE exit state, and (b) showing to the user his/her own body from the distanced viewpoints, thereby inducing an OBE disembodiment state.

The subject matter of the independent claims could either not be found or was not suggested in the prior art of record. The subject matter not found was a display device including 

“…an information setting part configured to set information, which includes a character or a symbol, to be presented by giving tactile stimulation to the subject; and
a control part configured to control the drive mechanism so that the information including the character or the symbol set by the information setting part is written on the body part of the subject arranged on the arrangement surface.” (Claim 1), in combination with the ALL elements (or steps) of the device or apparatus and method recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH T LAM/Primary Examiner, Art Unit 2628